Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López,
a la cual se une el Juez Asociado Señor Irizarry Yunqué.
Curiosamente no puedo estar de acuerdo totalmente ni con la ponencia del Señor Juez Presidente ni con la del com-pañero Juez Asociado Negrón García. No obstante entender, al igual que este último, que la ocupación del arma de fuego en controversia fue válida, concurro con el resultado a que llega el Juez Presidente a los efectos de que las sentencias apeladas deben ser revocadas, por cuanto entiendo que la prueba presentada no establece la culpabilidad del apelante más allá de duda razonable. Entiendo que ambas ponencias adolecen de la misma falla: no captan correctamente los hechos verdaderamente relevantes y, en su consecuencia, contienen un enfoque incompleto del derecho aplicable.
El día 9 de noviembre de 1981 el Sr. Jorge L. Valentín, gerente de una farmacia localizada en las inmediaciones del Centro Comercial El Señorial, Río Piedras, Puerto Rico, se encontraba realizando el “cuadre” de la caja registradora con el propósito de hacer el depósito que diariamente reali-zaba como a eso de la 1:30 P.M. en un banco comercial locali-zado en el mencionado centro comercial. Pudo observar a una “persona sospechosa y nerviosa” que por espacio de 10 a 15 minutos estuvo caminando de un lado a otro al frente de *321la farmacia. (1) Observó, en adición, que este individuo abordó un automóvil que condujo hasta el frente de una de las entradas del centro comercial —la cual era la que usaba regularmente el señor Valentín para ir al banco — , final-mente estacionó el vehículo y se desmontó del mismo.
Temiendo el señor Valentín que dicho individuo tuviera el propósito de asaltarlo, detuvo un auto de la Policía de Puerto Rico que pasó por el lugar en el cual viajaban los agentes Wilfredo Pérez y Javier Quiñones, les explicó sus observaciones, brindó a los agentes una descripción deta-llada del individuo y del vehículo, y solicitó que le dieran protección al hacer el depósito bancario.
Los agentes se separaron: el policía Pérez acompañó al señor Valentín a hacer el depósito en el banco mientras que Quiñones se dirigió hacia donde estaba el vehículo en cues-tión. Este último procedió a llamar al “centro de mando” donde primeramente le informaron que el auto pertenecía a una compañía que se dedica al alquiler de automóviles y, posteriormente, que el alquiler del mismo estaba vencido. (2) En el ínterin, el policía Quiñones se había acercado al auto y al mirar a través del cristal de la puerta del conductor pudo observar lo que, según su experiencia, era el cañón de un revólver.
*322Coetáneamente a ello y al salir del banco el policía Pérez y el señor Valentín, este último ve al “sospechoso” —el apelante— en uno de los pasillos del centro comercial y se lo señala al policía Pérez. Éste se le acerca al individuo, le pre-gunta si “anda” en un vehículo de motor, contestando que no el apelante; (3) entonces el agente lo “invita” a que lo “acom-pañe” hasta donde está su compañero policía. (4)
Al llegar al lugar donde se encontraba el policía Qui-ñones, éste le pregunta al apelante si tenía licencia para por-tar el arma de fuego que había en el auto. Este último nuevamente niega tener relación alguna con un automóvil. Ante dicha contestación, y poseyendo información en contra-rio del señor Valentín, el policía Quiñones procede a arrestar al apelante informándole de sus derechos. Quiñones registra la persona del apelante, sin encontrar llave alguna del ve-hículo en su poder. Procede, entonces, el agente a “abrir” el carro con un “gancho de ropa” y ocupa el revólver que minu-tos antes había observado.
Acusado el apelante de los delitos de infracción a los Arts. 6 y 8 de la Ley de Armas de Puerto Rico y convicto que fuera por tribunal de derecho, en apelación le imputa al tribunal de instancia la supuesta comisión de cuatro errores, a saber:
1. Erró el Tribunal Superior al declarar sin lugar la moción de absolución perentoria solicitada por el acusado.
2. Erró el Tribunal Superior al declarar sin lugar la moción de supresión de la evidencia obtenida por la Policía ya que ésta se obtuvo en violación a las normas jurisprudenciales vigentes.
*3233. Erró el Tribunal Superior en su apreciación de la prueba desfilada, habida cuenta de que ésta no establece la culpabi-lidad del acusado más allá de toda duda razonable y fundada.
4. Erró el Tribunal Superior al determinar que el arresto llevado a cabo por los policías fue uno basado en motivos fun-dados para arrestar.
r-H
Podríamos decir que las dos ponencias emitidas “se limi-tan” a la discusión sobre el punto de si la ocupación del arma fue o no en contravención con los derechos garantizados por la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico y la Enmienda Cuarta de la Consti-tución de Estados Unidos de América.
Evaden el enfrentarse frontalmente a una interrogante presente en el recurso que nos ocupa (5) y cuya consideración y análisis, dada la jurisprudencia vigente reciente y los hechos específicos del presente caso, consideramos tienen prioridad sobre el punto de la legalidad o no del “registro” en controversia; esto es, si el apelante tiene “capacidad” {standing) para solicitar la supresión de la evidencia ocu-pada.
Debemos recordar que la testigo de cargo María L. Pérez declaró durante el proceso celebrado que el apelante no fue la persona que alquiló el automóvil en controversia de la compañía dueña del mismo para la cual ella trabaja; que el apelante le negó tanto al policía Pérez, en el pasillo del cen-tro comercial, como posteriormente al policía Quiñones que él tuviera relación alguna con el vehículo objeto del “regis-tro”; que el policía Quiñones, al registrar al apelante, no encontró llave ni documento alguno relativo al vehículo en poder de este último; y que el vehículo objeto del “registro” era de alquiler, el cual estaba vencido desde hacía dos semanas.
*324Bajo estos hechos y a la luz de la jurisprudencia —federal y local— aplicable, ¿puede sostenerse que el apelante tenía una legítima expectativa de privacidad en el referido ve-hículo como para poder reclamar protección al amparo de las citadas disposiciones constitucionales y, en su consecuencia, tener “capacidad” (standing) para solicitar la supresión de la evidencia ocupada en el vehículo?
En estricto acatamiento de la norma jurisprudencial “reciente” tanto en el foro federal como en el local, entende-mos que no. Véanse: Katz v. United States, 389 U.S. 347 (1967); Rakas v. Illinois, 439 U.S. 128, 132 (1978); United States v. Salvucci, 448 U.S. 83 (1980); Rawlings v. Kentucky, 448 U.S. 98 (1980); United States v. Ross, 456 U.S. 798 (1982); Texas v. Brown, 75 L. Ed.2d 502 (1983); y Pueblo v. Vargas Delgado, 105 D.P.R. 335 (1976); Pueblo v. Lebrón, 108 D.P.R. 324 (1979).
II
Lo anteriormente expresado, de ordinario constituiría suficiente fundamento para evitar que se tenga que entrar en la discusión y análisis sobre si el “registro” en controver-sia efectivamente fue o no uno en violación de las citadas disposiciones constitucionales.
Sin embargo, y como bien expresa el Señor Juez Presi-dente en su ponencia, en relación con casos bajo la Cuarta Enmienda, las decisiones “del Tribunal Supremo de Estados Unidos tienen valor obligatorio tan sólo en cuanto a la defi-nición del ámbito mínimo del derecho envuelto y calidad persuasiva en lo restante”. (Énfasis suplido.) Ello significa que este Tribunal, como correctamente expresa el com-pañero Juez Negrón García en su ponencia, “puede reco-nocerle a nuestros ciudadanos más derechos”.
Personalmente no estamos enteramente de acuerdo con la restrictiva norma jurisprudencial federal vigente relativa a “capacidad” {standing), norma que desde hace algún tiempo este Tribunal aparentemente ha adoptado en su tota-*325lidad. Somos del criterio que si un ciudadano es acusado de la supuesta comisión de un delito público y la evidencia que se pretende utilizar para probar su culpabilidad fue el pro-ducto de un registro, a esa persona no se le debe negar la “capacidad” para cuestionar la legalidad de dicho registro. En otras palabras, si el Estado pretende relacionar a un acusado con determinado material delictivo y así privarlo de su libertad con motivo de ello, dicho ciudadano debe tener el derecho automático de cuestionar la legalidad de la forma o manera en que el Estado advino en posesión del material delictivo.
En el presente caso tenemos que un agente del orden público “abre” un automóvil estacionado en la vía pública y ocupa dentro del mismo un arma de fuego. Para relacionar al apelante con dicho revólver, el Estado presenta el testi-monio de un ciudadano particular que declara que vio al apelante conducir dicho vehículo de motor en determinado momento. El apelante es acusado y convicto de un delito grave, y de uno menos grave, en relación precisamente con la supuesta posesión y portación del arma de fuego ocupada.
Negarle al apelante bajo esas circunstancias, por meros tecnicismos, el derecho de cuestionar la legalidad de la forma y manera en que los agentes del Estado ocuparon el arma de fuego constituiría, a nuestra manera de ver las cosas, una palpable injusticia. Debido a ello es que pasamos a considerar el punto de “la legalidad” del “registro” efectuado.
I — I hH
Un agente de la Policía de Puerto Rico, al igual que todos los ciudadanos que convivimos en esta isla, tiene el derecho absoluto de utilizar nuestras vías públicas. No puede ser cuestionado, en su consecuencia, el derecho del policía Qui-ñones a estar en el sitio específico —al lado del vehículo— desde donde miró hacia el interior del mismo.
Igualmente incontrovertible es el hecho de que no hay *326nada de ilegal en el acto de un agente del orden público, o de cualquier otro ciudadano, de mirar desde la vía pública hacia el interior de un vehículo de motor que se encuentra estacionado en la misma.
Independientemente de que el revólver ocupado estuviera “a plena vista”, como lo llama el Señor Juez Presidente, o “a vista abierta”, en palabras del Señor Juez Negrón García, el hecho cierto e innegable es que el revólver podía ser visto desde el exterior del vehículo en cuestión. (6) Entendemos que un material delictivo que está expuesto a la vista de todo el mundo en un sitio público no está protegido por las citadas disposiciones constitucionales. Véase: Katz v. United States, 389 U.S. 347 (1967). Bajo los hechos específicos del presente caso, (7) la ocupación del revólver no constituyó un registro y sí una confiscación o incautación de material prima facie delictivo. (8) En su consecuencia, entendemos que el policía Quiñones tenía la facultad para incautarse u ocupar el revólver que estaba en el interior del vehículo sin necesidad de mandamiento judicial previo a esos efectos. Aun cuando en relación con esta clase de casos —de “registros y allanamientos”— los tribunales tienen la obligación de esta-blecer normas generales que regulen la materia, debemos recordar que, por lo general, se hace necesario resolver cada caso de acuerdo con sus hechos particulares.
Argumentar, como lo hace el Señor Juez Presidente en su ponencia, que para que “se active” la doctrina del objeto ilegal a plena vista, tiene que por necesidad haber una “intrusión” previa válida del agente del orden público —o *327sea, que desde un lugar público el agente gane acceso legal-mente a uno privado— constituye, dicho ello con el mayor respeto, una interpretación restrictiva y errónea de la refe-rida doctrina y la imposición a la misma de un requisito que resulta absurdo.
Concurrimos, por último, con el Señor Juez Negrón García en su interpretación del requisito de “inadvertencia” a la luz de los hechos específicos del presente caso. En el contexto en que se ha elaborado la citada “doctrina del objeto ilegal a plena vista”, a pesar de que el acto del policía Quiñones al mirar hacia el interior del vehículo fue uno “intencional”, la observación que hizo del arma de fuego en sí fue “inadvertida” por cuanto no tenía conocimiento previo alguno de que en el interior del vehículo había un arma de fuego.
IV
¿Derrota la prueba presentada la presunción de inocen-cia que acompaña a todo acusado de delito público en Puerto Rico mientras su culpabilidad no sea establecida más allá de duda razonable?
Recordemos que la empleada de la compañía Avis Rent A Car declaró que el apelante no fue la persona a quien ella le alquiló el 25 de octubre de 1981 el vehículo en controversia. Que el apelante negó, sin vacilación alguna, que “andara” en un vehículo de motor el día de los hechos al ser preguntado al respecto por el policía Pérez en el pasillo del centro comercial. Que el apelante accedió voluntariamente a acom-pañar al policía Pérez al ser así requerido por éste. Que el apelante negó tener relación alguna con el vehículo de motor en controversia al preguntarle el policía Quiñones si tenía licencia de portar armas en relación con el revólver que había sido observado en el interior del vehículo. Que al ser arrestado y registrado el apelante por el policía Quiñones, éste no encontró documento ni llave alguna en poder de aquél que tuviera relación con el vehículo de motor en controversia.
*328El hecho de que no se encontrara llave del vehículo en poder del apelante, a nuestra manera de ver las cosas, es sumamente revelador. El apelante no sabía que lo iban a señalar, arrestar y registrar. Por lo tanto, no había razón alguna para que se hubiera desprendido de la llave del carro. Por otro lado, una vez es “invitado” a acompañar al policía Pérez, el apelante está todo el tiempo bajo la super-visión de éste, por lo que no pudo haber “desechado” la misma. Tampoco podemos presumir que se la había dado a otra persona pues, según el testimonio del testigo Valentín, el “sospechoso” estaba solo. Por último, no existe prueba de que el carro estuviera “directo”. ¿Cómo es posible, entonces, que el apelante hubiera estado conduciendo el mismo minu-tos antes de ser detenido? (9)
Frente a toda esa prueba exculpatoria, la única prueba que en alguna forma conecta al apelante con el revólver ocu-pado lo es la declaración del testigo de cargo Valentín a los efectos de que vio al apelante conducir el vehículo.
Tenemos duda. Nosotros los jueces también tenemos dere-cho a dormir tranquilos. Revocaría, en su consecuencia, las sentencias apeladas.
-O—

(1)'T. Don Jorge, quiere usted explicarle al Tribunal qué usted entiende por sospechoso, qué le estuvo a usted, de este caballero?
“R. O sea, es la forma, sabe, de una persona, la forma de estar nerviosa, moviendo las manos, un malestar, se ve como una persona que no está tranquila, un poco agresiva, quizás.
“P. ¿Cómo dijo?
“R. O sea, mirando hacia ambos lados, no quieta, supuestamente no hacia un mismo lado, hacia una misma área, o sea, intranquilo, nervioso.” T.E., págs. 27 y 28.
Como podemos notar, la calificación de persona “sospechosa” resulta exage-rada.


(2) “Había sido alquilado por un día —del 25 al 26 de octubre de 1981— a un individuo de nombre Miguel Ríos Soto, persona distinta al Apelante según el testi-monio en corte de la testigo de cargo María Laura Pérez.” (Énfasis suplido.) T.E., págs. 9 y 10.


(3) “Entonces, me acerco al individuo, le digo, le pregunto, [¿] tu andas en un vehículo? Me dice que no; le digo acompáñame al vehículo que este muchacho me dice que tu andas sospechosamente por ahí, y me dice que sí.” (Énfasis suplido.) T.E., págs. 78 y 79.


(4) El policía Pérez declaró como testigo de defensa. Declaró, como hemos visto, que el apelante accedió voluntariamente a acompañarlo, constituyendo su decla-ración al respecto la única prueba sobre ese punto. Ello nos impide considerar si la “invitación” para que lo “acompañara” fue en efecto un arresto.


(5)La ponencia del señor Juez Presidente evade totalmente el punto; la del señor Juez Negrón García lo discute parcialmente.


(6) Prueba a la que dio entero crédito el tribunal de instancia y que el apelante no cuestiona.


(7) Un arma de fuego que puede ser observada a plena vista dentro de un auto-móvil de alquiler estacionado en una vía pública, el alquiler de cuyo automóvil está vencido.


(8) En Pueblo v. Del Río, 113 D.P.R. 684, 689 (1982), resolvimos que “la posesión y/o portación de un arma de fuego no es un derecho y sí un privilegio; en otras palabras es una ‘actividad’ controlada o restringida por el Estado”.


(9) Igualmente revelador lo es el hecho siguiente: del testimonio del señor Valentín se puede inferir que la “persona sospechosa” que él había observado, apa-rentemente, tenía la intención de asaltarlo en algún momento en el trayecto hacia el banco. Cabe preguntarnos: si el apelante era esa persona y tenía esas intenciones, ¿cómo es posible que dejara el arma de fuego en el carro?